McCulloch, C. J., (dissenting). It is undoubtedly correct to say that under statutes patterned after Lord Campbell’s Act the amount to be recovered must be limited to actual compensation for the injury sustained, and that the extent of the injury must be reckoned within the limits of the joint expectancy of the two lives — that of the person whose death has been caused by the wrongful act complained of and the surviving person or persons pecuniarily injured by the death. This, for the reason that the object of the law is to give compensation to the surviving dependent by the loss of the benefits which he or she would have received from the decedent but for the latter’s premature death, and the measure of damages is therefore the present value of the expected benefits, the bounds of which are necessarily marked by the shortest expectancy of the two lives. The rule has, in reported cases, been applied only where it was a suit by the father to recover damages on account of the death of the child. No case is found where it was applied in a suit by the widow to recover damages which arose on account of the death of her husband. I have no doubt, however, of the correctness of its application in such a suit when the state of the proof makes it material. Where the proof shows that the widow’s expectancy is shorter than that of the husband at the time of his death, the jury ought to be instructed to compute the value of benefits which could reasonably have been anticipated within her expectancy of life. What I dissent from now is the application of that rule to a case where there is no proof that the widow’s expectancy is shorter than that of the deceased husband. The testimony is silent on that point, and the expectancy of the husband alone was proved. Ordinarily, the presumption is reasonable and, in the absence of proof to the contrary, ought to be indulged, that the life expectancy of husband and wife are approximately the same. Instances to the contrary are exceptional, and the trial of lawsuits of this character ought to proceed upon that presumption until facts are proved overturning it. A widow ought not to be required to prove affirmatively her age and the state of her health so as to establish her expectancy of life. The burden should be on the other party to establish facts which fix her expectancy shorter than that of her husband, and no instruction on that subject is called for unless some proof on the subject has been adduced. It is too much of a stretch to say that the jury might find from the appearance of the widow in their presence that her life expectancy is shorter than that of her husband and ought to be told to consider that expectancy. The liability of appellant has, under correct instructions of the trial court, been established by the verdict of the jury, and the amount of the damages assessed is very moderate. The assessment of the damages has not been assailed as excessive. It is scarcely within the range of reasonable probability that appellant was prejudiced by the court’s refusal to give the requested instruction on this subject. My firm conclusion is, therefore, that the case should be affirmed on both branches.